.   .




           “P’HE     LiTJFORNEY              GENERAL
                         0F   TEXAS

                        ALTSTIN   ,~.TEcAH


                          September 9, 1959

    Honorable Ralph R. Wolf
    Executive Director
    State Building Commission
    Austin, Texas
                                      Opinion No. WW-699
                                      Re:     Authority of the State
                                              Building Commission to
                                              purchase an original
                                              and a copy of a state-
                                              ment of facts used in
                                              connection with the
                                              acquisition of real
                                              estate for the State
                                              Archives and Library
    Dear Mr. Wolf:                            Building.
            We are in receipt of your recent letter in which
    you have requested the opinion of this office as to
    whether the State Building Commission has authority to
    purchase an original and a copy of a statement of facts
    used in connection with the acquisition of real estate
    for the State Archives and Library Building and to which
    appropriation it may be charged.
            This office has held in Opinion No. WW-633 that
    the State Building Commission has authority to engage
    attorneys to represent the Commission in the trial of
    civil cases, as an incident to the land acquisition pro-
    gram, where the funds and appropriations for such services
    permit. Certainly, if the Commission has the authority
    to ~engage an attorney to participate in litigation for
    acquisition of the real estate in question, it also has
    the authority to pay court costs in connection therewith.
    A statement of facts being an item of court costs, the
    Commission is authorized to purchase such when it is
    deemed necessary or expedient.
            The Commission, having authority to purchase the
    original of a statement of facts, also has authority to
    purchase a copy of a statement of fact&in accordance
                                                     .       .




Honorable Ralph R. Wolf, page 2 (WW-6%)


with Opinion No. WW-692, when the Commission deems it
necessary or expedient in the proper prosecution or
defense of law suits in connection with the land acquisi-
tion program.
        As to which appropriation or appropriations such
an expenditure is properly chargeable, it is the opinion
of this office, in accordance with Opinion No, !dW-633,
that this expenditure may properly be charged to the line
appropriation "for other salaries or professional services
by contract or part time employment."
        In Opinion No. WW-472 this office held that the
payment of court costs was a necessary incident to "es-
tablishing, planning, constructing, and maintaining a
system of highways'and that such costs were properly
chargeable to the appropriations "for establishing, plan-
ning, constructing, and maintaining a system of highways."
In accord with that opinion it is the opinion of this
office that the expenditures under consideration may also
properky,be charged to the appropriation I'forthe purpose
of purchasing lcmd, preparing the site, planning, con-
structing, and initially equipping a State Library and
Archives Building to house the State Library, General Land
Office, State Archives and museum."

                          SUMMARY
             The State Building Commission has
             authority to purchase an original
             and a copy of a statement of facts
             to be used in connection with the
             acquisition of real estate for the
             State Archives and Library Building
             and that such expenditures are prop-
             erly chargeable to the appropriation
             for "other salaries or professional
             services" or to the appropriation
             for the "purchasing of land, prepara-
             tion of site, . . .' of the State
             Archives and Library Building.
                              Yours very truly,




JLE:rm:mfh                          John L. Estes
.   .




    Honorable Ralph R. Wolf, page 3 (W-699)


    APPROVED:
    OPINION COMMITTEE
    Geo. P. Blackburn, Chairman
    William D. Armstrong
    Robert T. Lewis
    Fred Werkenthin
    Charles D. Cabaniss
    Tom I. McFarling
    REVIEWED FOR THE ATTORNEY GENERAL
    BY: W. V. Geppert